DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-18 and 20 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action, Applicant amends claims, discusses the claim limitations, the prior arts of record (PARs), the office action and further argues that the PARs do not meet the amended claims limitations (see Applicant’s Remarks)
In response, Examiner notes Applicant amendments/arguments, however the amendments do not overcome the PARs as discussed below: Besides other disclosure as to the primary PAR (PPAR or SHMIY), the PPAR discloses that the content item arrangement may be done in any suitable order, parallel as desired and further updates the information accordingly, adding and removing items ([0122-0127] and [0138]), the PPAR associates the user account with a unified TV application (Media Guidance App (MG-APP) and a plurality of media player applications (plurality of Devices with associated Apps (Devices-Apps)), wherein the unified TV application is associated with a network-connected TV device (UTE or UCE) and is configured to enable display of media content (TV-App, Browser or content) on the TV device, and each of the plurality of media player (MP) applications is configured to display media content (TV-App, Browser or content) provided by a respective content provider ([0043-0047), the UTE is configured to display TV-App or MG-APP, content, etc., and the plurality of MP Apps is configured to display TV-App or MG-APP, content, websites, provider guide or browser, etc.; and executes the unified TV application (TV-App or MG-APP) to enable display of a unified user interface (Activate Multiple User Interface (AMUI)) on the network-connected TV device (UTE or UCE), wherein the unified user interface has a focus area that is located at a top portion of the unified user interface (fig.9+, Users: GEORGE ELAINE) and that is configured to display a plurality of focus items (figs.5-14, [0043-0046] and [0117-0121]), see figs.8-14 illustrate a AMUI associated with users, with customized listing that includes a plurality of focus items: VIDEO, INFO, Media Listings, Ads, Recommendation, Reminders, etc.; Selects the plurality of focus items based on the user activity characteristics of a plurality of users in the virtual user domain hosted by the server ([0088-0093] and [0125-0129]-changes focus items or display interface based on movement patterns and other history associated with the user; Displays the plurality of focus items in the focus area sequentially according to a temporal order, wherein each focus item is associated with a respective focus item provider selected from a merchandising module, an advertiser, and a media recommendation engine, and the plurality of focus items includes a first focus item, including: Sending to a first advertiser server a request for the first focus item, the request including information of a plurality of predefined user interface elements of the focus area of the unified user interface; and in response to the request, receiving from the first advertiser server a plurality of media content items associated with the first focus item, consolidating the plurality of media content items to the first focus item for display on the focus area during a time slot corresponding to the first focus item and wherein the plurality of predefined user interface elements of the focus area includes one or more of: a background image, a stylized title/logo image, description, a call to action, title text, a source label, a catch phrase, and a video clip ([0117-0124], [0126-0132], [0132-0137] and [0183-0189]), displaying media listings, target ads, ad recommendation, etc., according to a temporal order and changing and/or re-arranging the order based on user(s) detection within a predefined region of the UTE(s); interacting to request additional information, tailoring ads and/or recommendation, reminders, to user(s) within a predefined area on the UTE display or on displays associated with particular device access level of the user devices, including indicating options associated with the request; SHIMY displays various provider information; Channel, Advertiser, Recommendations, etc., tailoring, programs, ads, purchases, etc., to user(s) within a predefined area of the UTE display and/or the respective displays of the users (see [0117-0124], [0126-0132], [0132-0137] and [0183-0189]), and further discloses that the content items or the GUI may be arrangement may be in any suitable order, parallel as desired and further updates the information accordingly, adding and removing items ([0122-0127] and [0138]), BUT appears silent as to where each of the plurality of focus items sequentially occupies an entirety of the focus area, displaying the plurality of focus items in the focus area sequentially according to a temporal order in which a first focus item from the plurality of focus items is replaced with a second focus item from the plurality of focus items after a particular time period, wherein each focus item is associated with a respective focus item provider selected from a merchandising module, an advertiser, and a media recommendation engine” and wherein each focus item is associated with a respective focus item provider selected from a merchandising module, an advertiser, and a media recommendation engine and receiving from the first advertiser server a plurality of media content items associated with the first focus item and consolidating the plurality of media content items to the first focus item for display on the focus area during a time slot corresponding to the first focus item; However in the same field of endeavor, SKOG discloses methods and apparatus for providing EPGs and further discloses where each of the plurality of focus items sequentially occupies an entirety of the focus area when displayed and where the focus area expands to partially overlap a subset of selectable information items included in the unified user interface (figs 2, 3, [0050-0055], sequence of objects, sub-objects of program(s) arrange in sequentially upwards occupying an entirety of the focus area), displaying the plurality of focus items in the focus area sequentially according to a temporal order in which a first focus item from the plurality of focus items is replaced with a second focus item from the plurality of focus items after a particular time period, wherein each focus item is associated with a respective focus item provider selected from a merchandising module, an advertiser, and a media recommendation engine and where the focus area expands to partially overlap a subset of selectable information items included in the unified user interface ([0050-0055] and [0070-0071]--adding/inserting/removing blocks or objects with continuously updates menus), wherein each focus item is associated with a respective focus item provider selected from a merchandising module, an advertiser, and a media recommendation engine and receiving from the first advertiser server a plurality of media content items associated with the first focus item and consolidating the plurality of media content items to the first focus item for display on the focus area during a time slot corresponding to the first focus item and wherein each focus item is associated with a respective focus item providers; stations, content providers, etc.,  and receiving from the first advertiser server a plurality of media content items associated with the first focus item and consolidating the plurality of media content items to the first focus item for display on the focus area during a time slot corresponding to the first focus item (figs.2-15, [0021-0033], [0036-0037] and [0043-0053]), displays predefined number of stations based on profile or interest and user may interact to change or caused transitioning from displaying a static freeze image/reduced frame rate feed of the video or vice-versa or arrangements of the snap shots or thumbnails including tuning to a desired station to request live streaming of broadcast via the advertising server or media guide server; as discussed below. Hence the amended claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is non-FINAL.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 1-2, 5-12, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMY et al (2011/0069940) in view of SKOG et al (2012/0054797).
As to claims 1-2, SHIMY discloses system and method for automatically detecting users within detection regions of media devices and further discloses a method of displaying focus content, comprising:
            At a server system (figs.3-4, User-TVE (UTE or UCE) or Media Guidance App Server (MGAS),  [0043-0045]) having one or more processors and memory storing instructions for execution by the one or more processors, wherein the server system hosts a virtual user domain including a user account (figs.3-4, [0043-0045], [0054-0055]), note UTE or MGAS hosts a virtual user domain and user account; identifies user or group or users associated with a unique profile at the TV device including activate user(s), past user(s) and new user(s):
Associating the user account with a unified TV application (Media Guidance App (MG-APP) and a plurality of media player applications (plurality of Devices with associated Apps (Devices-Apps)), wherein the unified TV application is associated with a network-connected TV device (UTE or UCE) and is configured to enable display of media content (TV-App, Browser or content) on the TV device, and each of the plurality of media player (MP) applications is configured to display media content (TV-App, Browser or content) provided by a respective content provider ([0043-0047), note the UTE is configured to display TV-App or MG-APP, content, etc., and the plurality of MP Apps is configured to display TV-App or MG-APP, content, websites, provider guide or browser, etc.;
Executing the unified TV application (TV-App or MG-APP) to enable display of a unified user interface (Activate Multiple User Interface (AMUI)) on the network-connected TV device (UTE or UCE), wherein the unified user interface has a focus area that is located at a top portion of the unified user interface (fig.9+, Users: GEORGE ELAINE) and that is configured to display a plurality of focus items (figs.5-14, [0043-0046] and [0117-0121]), note figs.8-14 illustrate a AMUI associated with users, with customized listing that includes a plurality of focus items: VIDEO, INFO, Media Listings, Ads, Recommendation, Reminders, etc.; Selecting the plurality of focus items based on the user activity characteristics of a plurality of users in the virtual user domain hosted by the server ([0088-0093] and [0125-0129]-changes focus items or display interface based on movement patterns and other history associated with the user; Displaying the plurality of focus items in the focus area sequentially according to a temporal order, wherein each focus item is associated with a respective focus item provider selected from a merchandising module, an advertiser, and a media recommendation engine, and the plurality of focus items includes a first focus item, including: Sending to a first advertiser server a request for the first focus item, the request including information of a plurality of predefined user interface elements of the focus area of the unified user interface; and in response to the request, receiving from the first advertiser server a plurality of media content items associated with the first focus item, consolidating the plurality of media content items to the first focus item for display on the focus area during a time slot corresponding to the first focus item and wherein the plurality of predefined user interface elements of the focus area includes one or more of: a background image, a stylized title/logo image, description, a call to action, title text, a source label, a catch phrase, and a video clip ([0117-0124], [0126-0132], [0132-0137] and [0183-0189]), displaying media listings, target ads, ad recommendation, etc., according to a temporal order and changing and/or re-arranging the order based on user(s) detection within a predefined region of the UTE(s); interacting to request additional information, tailoring ads and/or recommendation, reminders, to user(s) within a predefined area on the UTE display or on displays associated with particular device access level of the user devices, including indicating options associated with the request   
SHIMY displays various provider information; Channel, Advertiser, Recommendations, etc., tailoring, programs, ads, purchases, etc., to user(s) within a predefined area of the UTE display and/or the respective displays of the users (see [0117-0124], [0126-0132], [0132-0137] and [0183-0189]), and further discloses that the content items or the GUI may be arrangement may be in any suitable order, parallel as desired and further updates the information accordingly, adding and removing items ([0122-0127] and [0138]), BUT appears silent as to where each of the plurality of focus items sequentially occupies an entirety of the focus area, displaying the plurality of focus items in the focus area sequentially according to a temporal order in which a first focus item from the plurality of focus items is replaced with a second focus item from the plurality of focus items after a particular time period, wherein each focus item is associated with a respective focus item provider selected from a merchandising module, an advertiser, and a media recommendation engine” and wherein each focus item is associated with a respective focus item provider selected from a merchandising module, an advertiser, and a media recommendation engine and receiving from the first advertiser server a plurality of media content items associated with the first focus item and consolidating the plurality of media content items to the first focus item for display on the focus area during a time slot corresponding to the first focus item 
However in the same field of endeavor, SKOG discloses methods and apparatus for providing EPGs and further discloses where each of the plurality of focus items sequentially occupies an entirety of the focus area when displayed and where the focus area expands to partially overlap a subset of selectable information items included in the unified user interface (figs 2, 3, [0050-0055], sequence of objects, sub-objects of program(s) arrange in sequentially upwards occupying an entirety of the focus area), displaying the plurality of focus items in the focus area sequentially according to a temporal order in which a first focus item from the plurality of focus items is replaced with a second focus item from the plurality of focus items after a particular time period, wherein each focus item is associated with a respective focus item provider selected from a merchandising module, an advertiser, and a media recommendation engine and where the focus area expands to partially overlap a subset of selectable information items included in the unified user interface ([0050-0055] and [0070-0071]--adding/inserting/removing blocks or objects with continuously updates menus), wherein each focus item is associated with a respective focus item provider selected from a merchandising module, an advertiser, and a media recommendation engine and receiving from the first advertiser server a plurality of media content items associated with the first focus item and consolidating the plurality of media content items to the first focus item for display on the focus area during a time slot corresponding to the first focus item and wherein each focus item is associated with a respective focus item providers; stations, content providers, etc.,  and receiving from the first advertiser server a plurality of media content items associated with the first focus item and consolidating the plurality of media content items to the first focus item for display on the focus area during a time slot corresponding to the first focus item (figs.2-15, [0021-0033], [0036-0037] and [0043-0053]), note displays predefined number of stations based on profile or interest and user may interact to change or caused transitioning from displaying a static freeze image/reduced frame rate feed of the video or vice-versa or arrangements of the snap shots or thumbnails including tuning to a desired station to request live streaming of broadcast via the advertising server or media guide server
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of SKOG into the system of SHIMY to receive predefined number of live streaming of images via content providers including interacting with objects associated with respective provider stations and configuring the display device to customized or re-arrange the objects accordingly within a predefined region of the display device.  
As to claim 5, SHIMY further discloses wherein the plurality of focus items includes a video clip or a static image configured to highlight a media content item provided by one or more of a broadcasting television service, a broadcasting satellite service, a cable service, a subscription video-on-demand (SVOD) content provider, and an ad-based video-on-demand (AVOD) service, further comprising: identifying a multi-dimensional user activity characteristic of a user of the network-connected TV device; obtain program information associated with the plurality of media player applications; and identifying, by the media recommendation engine, the highlighted media content item to recommend to the user via the unified TV application ([0036], [0038-0043], [0088-0093], [0134-0140] and [0147-0151]), note navigational icon(s) is responsive to user movement to highlight station(s), advertisement, specific menus, etc. and further identifies user(s) patterns or activity characteristic and responsive to changing displayed content based on the user(s) activity characteristic
As to claim 6, SHIMY further discloses wherein the plurality of focus items includes a second focus item, and the second focus item includes a video clip or a static image configured to highlight a media content item provided by a transactional video-on-demand (TVOD) content provider, further comprising: displaying the video clip or static image during a time slot corresponding to the second focus item (figs.1-14, [0037-0042] and [0072-0073]), note the Simpsons and other on-demand episodes within the time slot and associated clip.
As to claims 7-8, SHIMY further discloses wherein the focus area is displayed on a top half area of the unified user interface and wherein the plurality of focus items is concurrently displayed with a plurality of information items, and the focus area is fixed on the unified user interface, independently of display of the plurality of information items on a non-focus area that is distinct from and does not overlap the focus area (figs.1-14, [0038-0043], [0088-0093], [0134-0140] and [0147-0151]), note the various displayed items within the different regions of the display.
As to claim 9, SHIMY further discloses displaying a plurality of focus item indicators each of which represents a respective one of the plurality of focus items, further including for each of the plurality of focus items: in accordance with a determination that the respective focus item is displayed in the focus area, displaying the respective focus item indicator according an active specification; and in accordance with a determination that the respective focus item is not displayed in the focus area, displaying the respective focus item indicator according an inactive specification distinct from the active specification (figs.1-14, [0038-0043], [0088-0093], [0134-0140] and [0147-0151]), note the various displayed items within the different regions of the display, subset of items are highlighted to indicate as active within a specific region of the display and further includes other indicators that indicates other options or activity.
As to claim 10, SHIMY further discloses displaying the plurality of focus items in the focus area in a format according to the temporal order further comprises, for each of the plurality of focus items: while displaying the respective focus item in the focus area and in response to a predefined user action associated with the respective focus item, abort displaying the respective focus item and displaying in the focus area of the unified user interface (1) a subsequent focus item that follows the respective focus item in the temporal order or (2) a preceding focus item that precedes the respective focus item in the temporal order ([0038-0043], [0088-0093], [0134-0140] and [0147-0151]), note items or media items are displayed in a temporal order and based on user(s) action (movement), the order changes based on the movement to provide the respective user(s) a different UI or content items, BUT appears silent as to presenting the focus items in a focus are sequentially.
However in the same field of endeavor, SKOG discloses methods and apparatus for providing EPGs and further discloses displaying the plurality of focus items in the focus area sequentially according to a temporal order and changes the order in response to a user’s action(s) (figs.2-15, [0021-0033], [0036-0037] and [0043-0053]), note displays predefined number of stations based on profile or interest and user may interact to change or caused transitioning from displaying a static freeze image/reduced frame rate feed of the video or vice-versa or arrangements of the snap shots or thumbnails according to a user’s action(s)
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of SKOG into the system of SHIMY to receive predefined number of live streaming of images via content providers including interacting with objects associated with respective provider stations and configuring the display device to customized or re-arrange the objects accordingly within a predefined region of the display device based on the user’s action to configure the display for the user accordingly.
As to claims 11-12, the claimed “A server system…” is composed of the same structural elements that were discussed with respect to claims 1-2.
As to claims 16-17, the claimed “A non-transitory computer-readable medium, having instructions stored thereon…” is composed of the same structural elements that were discussed with respect to claims 1-2.
Claim 18 is met as previously discussed in claim 3.
As to claim 20, SHIMY further discloses wherein one of the plurality of focus items is provided for promotion by the merchandising module based on one or more of a content type/format, a content quality, a recency, a popularity, a seasonality, and an application lifecycle associated with the one of the plurality of focus items ([0038-0043], [0088-0093], [0134-0140] and [0147-0151]).

6.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMY et al (2011/0069940) in view of SKOG et al (2012/0054797) and further in view of TAYLOR et al (2016/0381427)
	As to claim 3, SHIMY as modified by SKOG, discloses all the claim limitations as discussed above with respect to claim 1, including consolidating and customizing for display the target content items, BUT appears silent as to where the plurality of items includes subset of media content items that comply with a Video Ad Serving Template (VAST) standard for communication requirements between the first advertiser server and the network-connected TV device; and customized for display subset of content media items on the network-connected TV device.
However in the same field of endeavor, TAYLOR discloses broadcaster tools for interactive shopping interfaces that further employs VAST standard to provide ads to video players (figs.1-5 and [0012-0016]).
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of TAYLOR into the system of SHIMY as modified by SKOG to include other technology standards of presenting target ads in other formats to clients based on s specific application.
	
7.	Claim 4 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMY et al (2011/0069940) in view of SKOG et al (2012/0054797) and further in view of GOSSWEILER (8,700,643)
	As to claim 3, SHIMY as modified by SKOG, discloses all the claim limitations as discussed above with respect to claim 1, including consolidating and customizing for display the target content items, BUT appears silent as to wherein the first focus item includes a static advertising image of a movie that is being shown on a theater, and the first focus item includes a link to buy a ticket and/or a link to preorder a digital versatile disc (DVD).
However in the same field of endeavor, GOSSWEILER discloses managing electronic media collections and further discloses displaying set of focus items includes a static advertising image of a movie that is being shown on a theater, and the first focus item includes a link to buy a ticket and/or a link to preorder a digital versatile disc (DVD) (figs.1-5, Abstract, Col.1. lines 28-62 and Col.11, lines 34-67).
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of GOSSWEILER into the system of SHIMY as modified by SKOG to provide an alert or notification to a user of live event or movie being shown and option to purchase a ticket for the event or movie of interest as desired.
As to claim 13, SHIMY as modified by SKOG, discloses all the claim limitations as discussed above with respect to claim 11, including changing the displayed items based on a predetermined playing threshold or duration associated with the detected user within the UTE ([0090-0093], [0097-0102] and [0135-0140]), BUT appears silent as to determining a number of times for which the plurality of focus items has been displayed in the focus area sequentially according to the temporal order; and in accordance with a determination that the number of times is equal to or greater than a predetermined playing threshold, replacing at least one of the plurality of focus items with an alternative focus item.
However in the same field of endeavor, GOSSWEILER further discloses determining a number of times for which the plurality of focus items has been displayed in the focus area sequentially according to the temporal order; and in accordance with a determination that the number of times is equal to or greater than a predetermined playing threshold, replacing at least one of the plurality of focus items with an alternative focus item (figs.1-5, Abstract, Col.6, line 43-Col.7, line 23).
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of GOSSWEILER into the system of SHIMY as modified by SKOG to pre-fetch images or items based on duration of display or user interaction to display new images or items.
As to claims 14-15, SHIMY as modified by SKOG, discloses all the claim limitations as discussed above with respect to claim 11, including receiving two or more original items each of which is from a distinct content provider selected from the merchandising module, the advertiser, and the media recommendation engine ([0044], [0090] and [0121-0128]), BUT appears silent as to de-duplicating the two or more original items to result in the second focus item according to a preferred order of the merchandising module, the advertiser, and the media recommendation engine and wherein the preferred order defines that decreasing preferences of the advertiser, the merchandising module, and the media recommendation engine.
However in the same field of endeavor, GOSSWEILER further discloses de-duplicating the two or more original items to result in the second focus item according to a preferred order of the merchandising module, the advertiser, and the media recommendation engine and wherein the preferred order defines that decreasing preferences of the advertiser, the merchandising module, and the media recommendation engine (figs.1-5, Col.7, lines 14-50, Col.8, lines 23-50, Col.10, lines 45-65 and Col.11, line 43-Col.12, line 10).
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of GOSSWEILER into the system of SHIMY as modified by SKOG to efficiently filter and display content items based of preferences of the user(s).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              



ANNAN Q. SHANG